 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RAMIRO CARRILLO,                                     1:18-cv-00413-SKO (PC)

12                       Plaintiff,                        FINDINGS AND RECOMMENDATION
                                                           TO DISMISS WITH PREJUDICE DUE TO
13           v.                                            PLAINTIFF’S FAILURE TO COMPLY
                                                           WITH THE COURT’S ORDER, FAILURE
14    LUNA, et al.,                                        TO PROSECUTE, AND FAILURE TO
                                                           STATE A CLAIM
15                       Defendants.
                                                           (Docs. 1, 12, 15)
16
                                                           TWENTY-ONE (21) DAY DEADLINE
17
                                                           Clerk of Court to Assign a District Judge
18

19          Plaintiff, Ramiro Carrillo, is a former state prisoner proceeding pro se and in forma
20   pauperis with a civil rights action pursuant to 42 U.S.C. § 1983. On October 23, 2018, the Court
21   issued the First Screening Order finding that the Complaint failed to state any cognizable claims
22   and granting leave for Plaintiff to file a first amended complaint within twenty-one (21) days.
23   (Doc. 12.) Plaintiff received an extension of time until February 27, 2019, to file an amended
24   complaint after his release. (Docs. 13, 14.) Plaintiff failed to file an amended complaint or other
25   response to the First Screening Order nearly a month after the deadline to do so.
26          Thus, on March 21, 2019, an order issued for Plaintiff to show cause (“OSC”) within
27   twenty-one (21) days why this action should not be dismissed with prejudice based on Plaintiff’s
28

                                                       1
 1   failure to comply with the First Screening Order and for failure to state a cognizable claim. (Doc.

 2   10.) Plaintiff was warned in both the First Screening Order and the OSC, that the failure to

 3   comply would result in dismissal of this action for his failure to obey a court order, failure to

 4   prosecute, and failure to state a cognizable claim. (Docs. 12, 15.) However, the OSC was

 5   returned by the United States Postal Service, with a note that it was “undeliverable” and “unable

 6   to forward.”1

 7              A pro se plaintiff must keep the Court and opposing parties informed of the party’s correct

 8   address. Local Rule 182(f). If a party moves to a different address without filing and serving a

 9   notice of change of address, documents served at a party’s old address of record shall be deemed

10   received even if not actually received. Id. If mail directed to a pro se plaintiff at the address of

11   record is returned by the United States Postal Service as undeliverable, the order will not be

12   served a second time absent a notice of change of address.
                The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel, or
13
     of a party to comply with . . . any order of the Court may be grounds for the imposition by the
14
     Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.
15
     “District courts have inherent power to control their dockets,” and in exercising that power, a
16
     court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of
17
     Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,
18
     based on a party’s failure to prosecute an action or failure to obey a court order, or failure to
19
     comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
20
     (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.
21
     Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court
22
     order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
23
     prosecute and to comply with local rules).
24
                Based on Plaintiff=s failure to comply with or otherwise respond to the First Screening
25
     Order and OSC, there is no alternative but to dismiss the action for Plaintiff’s failure to respond
26
     to and obey a court order, failure to prosecute, and failure to state a cognizable claim.
27

28    1
          See Doc. entry on 04/09/2019.

                                                          2
 1             Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, with

 2   prejudice, for Plaintiff's failure to obey a court order, to prosecute this action, and to state a

 3   cognizable claim. The Clerk of the Court is directed to randomly assign a District Judge to this

 4   action.

 5             These Findings and Recommendations will be submitted to the United States District

 6   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 7   twenty-one (21) days after being served with these Findings and Recommendations, Plaintiff

 8   may file written objections with the Court. The document should be captioned “Objections to

 9   Magistrate Judge’s Findings and Recommendations.” Failure to file objections within the

10   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

11   839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
     IT IS SO ORDERED.
13

14   Dated:      April 23, 2019                                      /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                          3
